MEMORANDUM**
Ronald W. Singson appeals pro se the district court’s order denying him leave to file his civil rights complaint in forma pauperis. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a denial of leave to proceed in forma pauperis, Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir.2001), and we affirm.
The district court did not abuse its discretion in denying Singson leave to file in forma pauperis because Singson failed to authorize disbursements from his trust account to pay the filing fee in accordance with 28 U.S.C. § 1915(b). See 42 U.S.C. § 1997(e)(a); Page v. Torrey, 201 F.3d 1136, 1139 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.